Judgment reversed upon the law and the facts, without costs, and action remitted as one at law to permit prosecution for damages for breach of contract. We are of opinion that the contract is not sufficiently definite and certain to warrant specific performance thereof, but that an action at law for damages for its breach may be based thereon. (Stanton v. Miller, 58 N. Y. 192, 200; Hopedale Electric Co. v. Electric Storage Battery Co., 132 App. Div. 348, 356; 65 A. L. R. 102.) *619Kapper, Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., concurs in the reversal but votes for a dismissal of the complaint, with the following memorandum: While the contract, general in its terms, might otherwise be an enforcible contract, the letter of October 11, 1929, indicates the parties had not agreed upon all the terms of the contract.